Case 2:85-cv-04544-DMG-AGR Document 544 Filed 05/28/19 Page 1 of 2 Page ID #:26467




 1                                     NOTE: CHANGES MADE BY THE COURT
 2
 3
 4
 5
 6
 7
 8
 9                          UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11
12   JENNY LISETTE FLORES; et al.,           Case No. CV 85-4544-DMG (AGRx)
13
             Plaintiffs,
14                                           ORDER RE STIPULATION TO
15                v.                         HOLD IN ABEYANCE
                                             PLAINTIFFS’ MOTION FOR
16
     WILLIAM P. BARR, Attorney               ATTORNEY’S FEES AND COSTS
17   General of the United States; et al.,   [541]
18
             Defendants.
19
20
21
22
23
24
25
26
27
28
Case 2:85-cv-04544-DMG-AGR Document 544 Filed 05/28/19 Page 2 of 2 Page ID #:26468




 1         On April 19, 2019, Plaintiffs filed a Motion for Award of Attorney’s and
 2   Costs [Doc. # 535], which is currently scheduled for a hearing on June 21, 2019 at
 3   9:30 a.m. [Doc. # 538.] On May 23, 2019, the parties filed a Stipulation to “hold
 4   the briefing and adjudication of this motion in abeyance so that the parties can
 5   pursue the mediation process.” [Doc. # 541.]
 6         GOOD CAUSE APPEARING, the Court APPROVES the parties’
 7   Stipulation and orders that Plaintiffs’ motion [Doc. # 535] will be held in abeyance
 8   pending the parties’ mediation efforts. The June 21, 2019 hearing is VACATED.
 9   No later than ten (10) days after the parties resolve the instant fee dispute through
10   mediation or determine that they are unable to do so, the parties shall file a joint
11   status report. If the parties have settled their dispute, then the joint status report
12   shall be accompanied by a proposed order incorporating the terms of their
13   settlement. If the parties have not settled this matter, then the joint status report
14   shall propose a new briefing and hearing schedule for Plaintiffs’ motion.
15
16   IT IS SO ORDERED.
17
18   DATED: May 28, 2019
19
20
21                                                  DOLLY M. GEE
                                             UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28

                                           -2-
